Judgment of resentence, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered August 12, 2011, resentencing defendant to an aggregate term of 16 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). We find that a five-year term of postrelease supervision is not excessive, and that there is no basis for reducing it in the interest of justice. Accordingly, we find it unnecessary to reach any other issues. Concur — Friedman, J.P., Moskowitz, Richter, ManzanetDaniels and Gische, JJ.